DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016006431 to Fiedler (Fiedler, copy and machine translation previously made of record).
Regarding claim 10, Fiedler teaches a method for controlling a machine (5) with an inverter-operated electric drive unit, including the steps of:
determining an instantaneous network frequency (fNet) of the network supply of the machine; 
determining a deviation (paragraphs 14, 54) of the instantaneous network frequency  with respect to a standard frequency (fnenns) of the network supply; 
determining a factor k (paragraph 22) dynamically in dependence upon at least one process variable of a drive load (e.g. HQ map, see Response to Arguments below for further discussion); 
determining a frequency correction value (paragraph 20) for the adjustment of a desired drive frequency at which an electric motor of the electric drive unit of the machine is operated by weighting the deviation with the factor k; 
applying the frequency correction value to the desired drive frequency (paragraph 20); and 
operating the electric motor at the corrected desired drive frequency (paragraph 20).
Regarding claim 11, Fiedler teaches a centrifugal pump (paragraph 40) and determining operation (e.g. including determination of k) based on delivery pressure and flow rate.
Regarding claim 12, Fiedler teaches that the pump may be a water pump (paragraph 41) which is suitable for use as a heating circulation pump as claimed.
Regarding claim 13, Fiedler teaches that the factor k is determined in a range from 0 to 50 (paragraph 39).
Regarding claim 16, Fiedler teaches estimation of instantaneous network frequency from a measurement parameter (paragraph 54) including voltage at the drive unit input.
Regarding claim 17, Fiedler teaches addition of the correction value (paragraph 54).
Regarding claim 18, Fiedler does not teach any upper or lower frequency limits.
Regarding claim 19, Fiedler teaches a pump (paragraph 40) and controller (10) for performing the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19325887 to Grundfos (Grundfos).
Fiedler teaches the limitations of claim 12 from which claim 14 depends, but does not teach the limitation of gain reduction as flow rate of the pump increases (claim 14) or vice versa (claim 15).  Grundfos teaches a heating circulation pump generally, and particularly teaches that control system gain is inversely correlated with flow rate (paragraph 25, see Fig. 1).  Grundfos teaches that this ensures maximum flow and otherwise promotes system optimization (paragraphs 15-16).  Therefore, it would have been obvious to one of ordinary skill in the art to inversely correlate the gain k of the system of Fiedler with the flow rate of the pump thereof in order to ensure maximum flow and promote system optimization as taught by Grundfos.

Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments as a whole, the examiner is not persuaded.  Essentially, the applicant argues that “the present invention not only takes into account the deviation between the monitored network frequency and the nominal frequency, but also modifies the magnitude of the correction based on a parameter of the consumer or of the process in which the consumer is operating” (Applicant’s Remarks, page 6, emphasis original) and that Fiedler does not teach control on the same basis.  Two considerations are relevant to the determination of anticipation: claim interpretation and the teachings of the Fiedler reference.
With respect to the claim interpretation, the limitation at issue reads “determining a factor k dynamically in dependence upon at least one process variable of a drive load, a drive process or the drive load and the drive process for which the machine is being operated”.  Notably, a “factor k” is determined “dynamically” and “in dependence upon” the process variable.  The examiner notes that determination of a factor “in dependence upon” a process variable is much broader in scope than being determined, e.g., as a function of that process variable.  In fact, the examiner contends that the scope of the claimed invention is sufficient to read on a factor k which is a constant 1.0 when power is applied to the motor of a pump and 0 otherwise.  As such, applicant’s arguments regarding the disclosed machine and operating method are lacking a fundamental basis in the claims.  
With respect to the teachings of Fiedler, it becomes clear that it is not necessary to read the claims broadly to make a determination of anticipation.  The applicant concedes that Fiedler teaches frequency correction generally, but argues that modification of the frequency correction is missing.  However, as noted by the examiner, Fiedler teaches “setting motor currents in such a way that the same operating point in the HQ map is achieved through a higher output”.  As is well known, the pressure differential (H) generated by a given pump for a given flow rate (Q) is interrelated with input power.  The examiner cites herein to US PGPub 2013/0164146 to Ahola et al. (Ahola) in support of this knowledge (see equations 1-3 and discussion thereof), which teaches that QH diagrams are known and allow mapping of pump characteristics against efficiency.  As efficiency relates to energy input versus energy output, the fact, demonstrated by Ahola, that efficiency may be maximized at a particular point on a QH curve for a given point by assigning a given pump speed (by controlling motor frequency) also includes the opposite: the pump may be run less efficiently at other points, with different input frequencies.  In essence, this demonstrates that Fiedler teaches to one of ordinary skill in the art that one method of consuming excess energy is to modify the input frequency of the pump to operate less efficiently for a given operating point, thus maintaining operation constant while increasing consumed power.  Accordingly, the examiner holds that merely by mentioning a QH map in the context of increasing energy consumption, Fiedler has taught modifying the frequency deviation in dependence on the operating state of the pump, specifically including flow rate and pressure differential.  
In view of the above, the examiner holds that the claimed invention is anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub 2013/0164146 to Ahola et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        23 May 2022